UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

Vv.

CASE NO. 8:11-CR-345-T-17AAS

JOSE JORGE MONTEON DELFIN.

ORDER

This cause is before the Court on:

Dkt. 628
Dkt. 663
Dkt. 669

Dkt. 671
Dkt. 683

Amendment 782 Memorandum

Notice that Federal Defender’s Office Has
Satisfied the Requirements Imposed by the
Amendment 782 Omnibus Order

Motion to Modify/Reduce Sentence Pursuant

To 18 U.S.C. Sec. 3582(c)(2) and Amendment 782
Response

Reply

Defendant Jose Jorge Monteon Delfin, pro se, moves for a two-level

reduction to the base offense level under which Defendant Delfin was sentenced,

to a base offense level of 31, an advisory range of 108 to 135 months, and a term
of imprisonment of 108 months, pursuant to 18 U.S.C. Sec. 3582(c)(2) and

Amendment 782.

|. Background

After Defendant Delfin entered a plea of guilty to Counts 1 and 2 of the
Indictment (Dkts. 444, 447), Defendant Delfin was sentenced on February 28, 2014.
Count 1 charged Defendant Delfin with Conspiracy to Possess with Intent to

Distribute Five Kilograms or more of Cocaine, 500 Grams or More of

Methamphetamine Mixture and a Quantity of Marijuana; Count 2 charged
Case No. 8:11-CR-345-T-17AAS

Defendant Delfin with Conspiracy to Commit Money Laundering.

Defendant Delfin raised two objections at sentencing: 1) objection
to enhancement for possession of a firearm, and 2) objection as to role
in the offense. The Court overruled these objections. (Dkts. 628, pp. 31-33).

At sentencing, Defendant Delfin was accountable for distribution of
in excess of 700 kilograms of cocaine. (Dkt. 628, pp. 19, 24). The PSR
states:

43.  ... The government and case agents have estimated through
analysis of all items seized, that Jose Jorge Monteon Delfin,
is accountable for the distribution of a total amount of
cocaine in excess of 700 kilograms. Based on this estimated
quantity of cocaine, the other drugs which the defendant is
accountable for distributing are negligible for guidelines
calculation purposes.”

(Dkt. 628, p. 19).

Defendant Delfin’s base offense level was 38. (Dkt. 628, p. 24).

The Court determined the following advisory guidelines range, before
variances and departures:

Total Offense Level: 42

Criminal History Category: |

Imprisonment Range: 360 months to life

Supervised Release Range: 5 years to life as to Count 1
1 to 3 years as to Count 2

Fine Range: $25,000 to $10,500,000

Special Assessment: $200
Case No. 8:11-CR-345-T-17AAS

At sentencing, the Government moved for a 2-level reduction for
substantial assistance, which the Court granted. (Dkts. 467, 469). This
reduced the total offense level to 40, Criminal History Category 1, with an
advisory range of 292 to 365 months imprisonment.

Defendant Delfin was sentenced to 292 months, concurrent, followed by
60 months supervised release, concurrent, as to Count 1; 240 months, concurrent,
followed by 36 months supervised release, concurrent, as to Count 2: fine

waived, and $100 special assessment fee as to each Count.

The Statement of Reasons reflects that the Court adopted the PSR
without change, that the Court departed from the advisory guidelines range
for reasons authorized by the sentencing guidelines manual, that the Court
departed under a 5K1.1 plea agreement based on defendant's substantial assistance,
and that, after considering the advisory sentencing guidelines and all of the Section
3553(a) factors, the Court found that the sentence imposed was sufficient, but not
greater than necessary, to comply with the statutory purposes of sentencing, and
the Court found the sentence is reasonable and adequate. (Dkt. 628, pp. 3-6).

After sentencing, the Government moved to further reduce Defendant Delfin’s
sentence for substantial assistance by 6 levels. (Dkt. 511). On August 5, 2015, the
Court granted the Government’s Rule 35 Motion. (Dkts. 531, 532). This reduced
the total offense level to 33, Criminal History Category |, with an advisory range of
135 to 168 months imprisonment.

Defendant Delfin’s Amended Judgment provided: 135 months, concurrent,
followed by 60 months supervised release, concurrent, as to Count 1; 135 months,
concurrent, followed by 36 months supervised release, concurrent, as to Count 2;

fine waived; $100 special assessment fee as to each Count. (Dkt. 538).

3
Case No. 8:11-CR-345-T-17AAS

The Federal Defender was appointed to represent Defendant Delfin
for his Amendment 782 Motion, but has declined to file a motion to reduce
sentence because Amendment 782 does not have the effect of lowering
Defendant Delfin’s base offense level. (Dkt. 663, p. 2).

I. Defendant Delfin’s Motion

Pursuant to 18 U.S.C. Sec. 3582(c)(2) and Amendment 782, Defendant
Delfin moves for a reduction of sentence to total offense level 31, Criminal History
Category 1, with an advisory range of 108 to 135 months.

The Government opposes Defendant Delfin’s Motion. The Government
asserts that Amendment 782 does not lower Defendant Delfin’s guideline range;
Defendant Delfin’s base offense level remains at 38, based on the amount of
cocaine for which Defendant Delfin was held accountable, more than 700 kilograms.
United States v. Madera-Sanchez, 613 Fed. Appx. 798, 800 (11" Cir. 2015)
(unpublished).

In the Reply, Defendant Delfin asserts that the Court’s determination
at sentencing that Defendant Delfin was accountable for more than 700 kilograms
of cocaine is not relevant to Defendant Delfin’s Motion to Reduce Sentence, and
has no effect on the Court’s Defendant Delfin’s Motion. (Dkt. 683, p. 8).

A.  18U.S.C. Sec. 3582(c)(2)

Under § 3582(c)(2), a district court may modify a term of imprisonment when
the original sentencing range has subsequently been lowered as a result of an
amendment to the Guidelines by the Sentencing Commission. 18 U.S.C. § 3582(c)(2).
To be eligible for a sentence reduction under § 3582(c)(2), a defendant must identify

4
Case No. 8:11-CR-345-T-17AAS

an amendment to the Sentencing Guidelines that is listed in U.S.S.G. § 1B1.10(d).
U.S.S.G. § 1B1.10(a)(1). A defendant is not eligible for a reduction under § 3582(c)(2)
if a guidelines amendment “does not have the effect of lowering the defendant's
applicable guideline range.” Id. § 1B1.10(a)(2)(B).

B. Defendant Delfin’s Eligibility

At Defendant Delfin’s original sentencing, the Court adopted the PSR
without change. The Court also notes that Defendant Delfin asserted other objections
at sentencing, but did not object to the factual determination in the PSR that
Defendant Delfin was accountable for distribution of in excess of 700 kilograms of
cocaine.

Due to the quantity of drugs for which Defendant Delfin is accountable,
the Court finds that Amendment 782 does not have the effect of lowering Defendant
Delfin’s applicable guideline range. Therefore Defendant Delfin is not eligible
for a reduction of sentence pursuant to 18 U.S.C. Sec. 3582(c)(2). Because
Defendant Delfin is not eligible for a reduction of his sentence, the Court does not
address the Sec. 3553(a) factors. Accordingly, it is

ORDERED that pro se Defendant Jose Jorge Monteon Delfin’s Motion
to Modify/Reduce Sentence Pursuant to 18 U.S.C. Sec. 3582(c)(2) and Amendment
782 (Dkt. 669) is denied.
Case No. 8:11-CR-345-T-17AAS

DONE and ORDERED in Chambers in Tampa, Florida on this 7 day of
May, 2019.

       

  

eed we

A LEA Che

  

Copies to:

All parties and counsel of record

Pro Se Defendant:

Jose Jorge Monteon Delfin

Reg. # 45227-298

Great Plains Correctional Facility
P.O. Box 400

Hinton, OK 73047
